                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    GEOVANNI AYUSO,
        Plaintiff,

          v.
                                                                       No. 3:18-cv-116 (JAM)
    SCOTT SEMPLE et al.,
         Defendants.

                INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

         Plaintiff Geovanni Ayuso is a sentenced prisoner in the custody of the Connecticut

Department of Correction. He has filed this lawsuit alleging a violation of his constitutional

rights in connection with a disciplinary hearing and his conditions of confinement. Based on my

initial review pursuant to 28 U.S.C. § 1915A, I conclude that Ayuso has failed to allege a

plausible claim for a violation of his due process rights but that he has alleged a plausible claim

against two of the defendants for violation of his right to be free from cruel and unusual

punishment.

                                               BACKGROUND

         Ayuso is incarcerated at the MacDougall-Walker Correctional Institution. Doc. #8. He

brings this suit pursuant to 42 U.S.C. § 1983 against the following 11 defendants in their

individual and official capacities: Scott Semple, Edward Maldonado, Christine Whidden, John

Aldi, William Mulligan, William Faneuff, Warden Rodriguez, Lieutenant Congelos, Lieutenant

Roy, Correctional Officer Legassy, and Correctional Officer Michaud.1 He claims that these

defendants violated his rights to due process and subjected him to unconstitutional conditions of

confinement.


1
  Ayuso has named “Scott Simple” as a defendant, when in fact the defendant former commissioner’s name is “Scott
Semple.” The Court uses the correct spelling. The Clerk of Court is requested to amend the docket case caption to
reflect the correct spelling of defendant’s name.

                                                       1
        The following allegations as alleged in the complaint are accepted as true solely for the

purposes of the Court’s initial review. On May 5, 2017, after spending nine years in security risk

group (SRG) segregation, Ayuso renounced his membership in the Almighty Latin King Queen

Nation gang (Latin Kings), and he was released from segregation and placed in general

population at MacDougall. Doc. #1 at 7-8 (¶¶ 18-21).

        On August 10, 2017, defendant Legassy informed Ayuso that he would be conducting a

random cell search and told Ayuso, “you’re going to SRG tonight Prieto.” Id. at 8 (¶¶ 22, 24).

Legassy did not target any other cells during his random shakedown. Ibid. (¶ 23). Several hours

later, an officer placed Ayuso in the restrictive housing unit (RHU) at MacDougall. Id. (¶ 25).

Before the shift change that day, a correctional officer delivered a disciplinary report to Ayuso.

Ibid. (¶ 26).

        This disciplinary report was written by Legassy and stated that when he “shook down O-

40 cell” that morning, he “found SRG Latin King materials inside an envelope addressed to

Inmate Ayuso, Giovanni.” Doc. #1 at 71. Legassy further stated that “[t]he bag the envelope was

found in was also found in Inmate Ayuso’s storage locker cell,” and that the Latin King materials

“also had the name Prieto written on the back of them.” Ibid. “Inmate Ayuso’s known alias is

Prieto.” Ibid. Defendant Roy signed off on the disciplinary report as the custody supervisor/unit

manager. Ibid.

        In his role as a disciplinary investigator, defendant Michaud met with Ayuso in RHU to

discuss the SRG affiliation disciplinary report. Id. at 9 (¶ 29).2 Michaud informed Ayuso that he

would need to see a disciplinary hearing officer (DHO) about his disciplinary report. Ibid. (¶ 30).


2
  The complaint confusingly alleges that this meeting took place on August 8, 2017, which was two days before the
date that Ayuso alleges when the search of his cell occurred and when the disciplinary report issued. I will assume
that this date discrepancy is a scrivener’s error and that the meeting with Michaud took place sometime soon after
the disciplinary report issued.

                                                         2
Ayuso refused an advocate, but told Michaud that, per the requirements of the DOC

Administrative Directive, he wanted to see the evidence supporting the SRG charge at least 24

hours before the hearing and to present a written statement in his defense. Id. at 9 (¶¶ 31-32). But

Michaud refused to allow Ayuso to review the alleged evidence or provide a statement for his

defense. Id. at 10 (¶ 35).

        On August 25, 2017, Ayuso appeared for a first hearing before a DHO (one who is not

named as a defendant in this action). Ibid. (¶ 37). After Ayuso expressed his concern that he had

not been given an opportunity to review the evidence, the DHO granted a continuance. Ibid. (¶¶

38-40). The DHO said she would forward the evidence to Michaud to give to Ayuso to prepare

his defense. Id. at 10-11 (¶ 41).

        On August 31, 2017, defendant DHO Congelos convened a disciplinary hearing on the

basis of the disciplinary report. Id. at 11 (¶ 42). After Ayuso told Congelos that Michaud had

never given him the evidence against him to review, Michaud placed two sheets of paper in front

of him and said, “There’s your evidence Prieto.” Ibid. (¶ 44). At the hearing, Congelos then

found Ayuso guilty despite the fact that Ayuso denied that he wrote or possessed the Latin King

materials. Ibid. (¶¶ 45-47).

        Congelos told Ayuso he was going to Phase One of SRG Segregation, and he did not

advise Ayuso of his right to appeal. Ibid. (¶¶ 48-49). According to Ayuso, Congelos was not a

member of the SRG review committee for initial phase placement, and he exceeded his duties

and authority by directing that Ayuso be placed in the SRG Segregation unit. Id. at 12 (¶¶ 50-

52).

        On September 12, 2017, Ayuso was transferred to SRG Segregation at Northern

Correctional Institution, which is a supermax facility that houses Phase One of SRG Segregation.



                                                 3
Id. at 13 (¶¶ 54, 56). At Northern, Ayuso was required to have his hands cuffed behind his back

during recreation time, and he promptly lodged an inmate complaint on September 13 that this

caused him pain. Ibid. (¶ 57); id. at 72 (inmate request form). The complaint was lodged with

defendant Faneuff but Faneuff did not respond. Ibid. (¶¶ 57-58).

        On September 26, 2017, Ayuso filed a level 1 grievance, stating that he was required to

wear handcuffs each time he went outside to recreate for an hour from Monday to Friday and

that the handcuffs were causing such extreme pain to his back and shoulders that he could not

sleep. Id. at 13, 14 (¶¶ 59, 62-63); see also id. at 73. As to exercising inside his cell without

handcuffs, Ayuso said that this would disturb his cell mates and surrounding cells. Id. at 14-15

(¶¶ 66, 68); see also id. at 73. Faneuff did not respond to Ayuso’s level 1 grievance. Id. at 13 (¶

60).

        According to Ayuso, he was housed in Phase One of SRG Segregation until December 5,

2017, and he suffered every day. Id. at 14 (¶ 64). He alleges in substance that prison officials

showed callous indifference to his need for exercise by requiring him to wear painful handcuffs

during outside recreation periods. Id. at 14-16 (¶¶ 67-72).

        After being transferred back to MacDougall-Walker, he filed a complaint about his back

pain on December 12, 2017, and then was seen by a nurse on December 17, 2017, who in turn

placed him on a list to see the facility doctor for further evaluation. Id. at 16-17 (¶¶ 74-75). On

January 9, 2018, a doctor saw Ayuso and determined that the pain was serious enough for pain

medication. Id. at 17 (¶ 76). Ayuso was prescribed Ibuprofen but alleges that he continued to

suffer. Ibid. (¶¶ 77, 79).

        Ayuso filed his lawsuit on January 19, 2018. He names each defendant in their individual

and official capacity. Beyond allegations concerning the actions of particular defendants as



                                                   4
described above (Lagassy, Roy, Michaud, and Congelos), the complaint describes the role of

several supervisory defendants. It alleges that defendant Semple was the Commissioner of DOC

with responsibility for the administration and supervision of all DOC facilities. Id. at 3 (¶ 5).

Defendant Maldonado was the District Two Administrator of DOC and responsible for the

supervision of Northern and MacDougall-Walker, as well as responsible for responding to SRG-

related complaints. Ibid. (¶ 6). Defendant Whidden was the Director of Security for DOC with

responsibility to review all SRG designations in all DOC facilities. Ibid. (¶ 7). Defendant Aldi

was the counselor supervisor and coordinator of all operations within SRG Segregation and

legally responsible for reviewing all SRG related disciplinary reports as well as for reviewing all

SRG Segregation prisoners every 90 days and for six-month determination reviews. Id. at 4 (¶ 8).

Defendant Mulligan was the warden at MacDougall with supervisory responsibility for the entire

facility. Ibid. (¶ 9). Defendant Faneuff served as warden at Northern from January to October

2017, while defendant Rodriguez was warden at Northern from October 2017 through December

2017. Id. at 4-5 (¶¶ 10-11).

       The complaint lists several legal claims. The first claim seeks a general declaratory

judgment “concerning the existence, nature, scope and severity of the violation of the plaintiff’s

rights under the U.S. Constitution.” Id. at 18 (¶ 82).

       The second claim alleges a violation of the Eighth Amendment for deliberate indifference

to Ayuso’s safety and medical needs. It alleges that he was deprived of all meaningful exercise

and subjected to painful handcuffing. Id. at 18-19 (¶¶ 85-86).

       The third claim alleges a violation of the Due Process Clause of the Fourteenth

Amendment. It alleges that defendants Roy, Congelos, Michaud, and Legassy engaged in the

following actions: (1) denied Ayuso an opportunity to timely review the evidence and prepare a



                                                  5
defense against the disciplinary report, (2) subjected him to transfer to SRG Segregation by an

officer who was not a member of the SRG review committee for initial phase placements, and

(3) failed to advise Ayuso of his right to appeal his SRG designation. Id. at 19 (¶ 89). It

additionally alleges that “by their policies, practices and acts” the supervisory defendants

Semple, Maldonado, Whidden, Aldi, Mulligan, Faneuff, and Rodriguez violated Ayuso’s

procedural and constitutional rights. Id. at 19-20 (¶ 90).

       The fourth claim revisits the Eighth Amendment claim as alleged in the second claim but

alleges liability against supervisory defendants including Semple, Maldonado, Whidden, Aldi,

Mulligan, Faneuff, and Rodriguez. Ayuso alleges that they were aware of prior litigation (not

further described or identified) concerning the handcuff policy at Northern and the damage it

caused to prisoners. Id. at 20 (¶ 93).

       The fifth claim alleges a general failure-to-supervise claim against the supervisory

defendants Semple, Maldonado, Whidden, Aldi, Mulligan, Faneuff, Rodriguez, Congelos, and

Roy. It alleges that they failed to supervise and enforce DOC policies as well as to discipline

other officers for violation of Ayuso’s rights. Id. at 21 (¶¶ 95-97).

       The complaint seeks declaratory relief as well as injunctive relief for Ayuso to be

removed from SRG Segregation and placed in general population. Id. at 21-22. It also seeks

compensatory and punitive damages. Id. at 22-23.

                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a



                                                  6
defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010).

       In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of a pro

se complaint, a pro se complaint may not survive dismissal if its factual allegations do not meet

the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d

Cir. 2015).

       Procedural due process

       Ayuso alleges that his rights to procedural due process were violated in connection with

the disciplinary hearing that led to his re-designation to SRG status and his eventual transfer to

Northern, where he was subject to highly restrictive conditions of confinement that did not allow

him to exercise outside his cell without handcuff restraints. The standard analysis for a

procedural due process claim “proceeds in two steps: a court first ask[s] whether there exists a

liberty or property interest of which a person has been deprived, and if so . . . whether the

procedures followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam).

       I will start with whether Ayuso was deprived of a liberty interest. In the prison context,

which involves persons whose liberty interests have already been severely restricted because of

their confinement in a prison, a prisoner plaintiff cannot show a cognizable deprivation of



                                                  7
“liberty” unless he can show that he was subject to no less than an “atypical and significant

hardship . . . in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,

484 (1995). Following Sandin, the Second Circuit has explained that courts must examine the

actual punishment received, as well as the conditions and duration of the punishment. See Davis

v. Barrett, 576 F.3d 129, 133–34 (2d Cir. 2009) (per curiam); Palmer v. Richards, 364 F.3d 60,

64 (2d Cir. 2004). Typically, restrictive confinements of fewer than 101 days do not implicate a

liberty interest. See Davis, 576 F.3d at 133; see also Wilkinson v. Austin, 545 U.S. 209, 224

(2005) (prisoners have liberty interest against indefinite assignment to supermax facility).

          Viewing the facts in the light most favorable to Ayuso, I conclude for initial review

purposes only that he has plausibly alleged a sufficient deprivation to give rise to a

constitutionally protected liberty interest. As a result of the disciplinary proceedings, he was

removed from general population and subject to restrictive housing at MacDougall from August

10 to September 26, 2017, and then at Northern from September 26 to December 5, 2017—a

total period of 117 days. See Myers v. Semple, 2018 WL 3553336, at *4 (D. Conn. 2018)

(concluding for purposes of initial review order that 180-day “placement in the SRG Program”

amounted to “an atypical and significant hardship in relation to the ordinary incidents of prison

life”).

          Having determined that Ayuso has alleged a deprivation of a liberty interest, I turn to

evaluating whether he has alleged that he did not receive the procedures that he was

constitutionally due. The procedural protections that are due to a prison inmate facing a

disciplinary hearing are not as expansive as the due process protections for a criminal defendant

standing trial. See Wolff v. McDonnell, 418 U.S. 539, 556 (1973); Sira v. Morton, 380 F.3d 57,

69 (2d Cir. 2004). Thus, for example, a prison inmate does not have the right to counsel or to



                                                   8
confront witnesses against him. See Sira, 380 F.3d at 69 (citing Wolff, 418 U.S. at 567–70). On

the other hand, an inmate must be given “advance written notice of the charges against him; a

hearing affording him a reasonable opportunity to call witnesses and present documentary

evidence; a fair and impartial hearing officer; and a written statement of the disposition,

including the evidence relied upon and the reasons for the disciplinary actions taken.” Ibid.

(citing Wolff, 418 U.S. at 563–67). Moreover, there must be at least some evidence to support the

findings made in the disciplinary hearing. See Washington v. Gonyea, 538 F. App’x 23, 25 (2d

Cir. 2013). To the extent that a prisoner might complain about the absence of additional

procedures at a prison disciplinary hearing, the Second Circuit has “stressed that, in the context

of such disciplinary proceedings, the only process due an inmate is that minimal process

guaranteed by the Constitution, as outlined in Wolff.” Rodriguez v. Lindsay, 498 F. App’x 70, 71

(2d Cir. 2012) (internal quotations omitted).

       As noted above, Ayuso alleges three specific violations of his procedural rights. Doc. #1

at 19 (¶ 89). First, he alleges that Michaud denied him an opportunity to timely review the

evidence and prepare a defense against the disciplinary report. But Ayuso has attached to his

complaint the disciplinary report that describes the basis for a disciplinary hearing, and his

signature on this report reflects that he received a copy of the report on August 10, 2017. Doc. #1

at 71. Ayuso was aware of the basis for the charge against him, and he was also granted a

continuance to prepare for the disciplinary hearing, as well as the right to make a statement in his

defense at the hearing. Doc. #1 at 10-11 (¶¶ 40, 46). To the extent that Ayuso complains that he

did not otherwise have timely advance access to additional more evidence that was used against

him, he does not describe what this evidence was or how advance access would have made any




                                                 9
difference to the outcome of the disciplinary proceeding. Nor does he describe what defense he

would have presented or how he was prevented from doing so.

       Second, Ayuso alleges that he was not advised of his right to appeal from the adverse

disciplinary finding. But “a right to appeal disciplinary convictions is not within the narrow set

of due process rights delineated in Wolff.” Potts v. Senato, 2006 WL 581255, at *2 (D. Del.

2006), and “it is widely recognized that an inmate has no right to appeal a disciplinary board’s

decision.” Westbrook v. Koch, 2017 WL 2589963, at *6 (E.D. Va. 2017); see also McCain v.

Jackson, 2019 WL 2075959, at *5 (S.D. Ohio 2019) (“There is no constitutional right to appeal

from a disciplinary decision.”). Nor does Wolff recognize any further constitutional requirement

that a prisoner who is subject to discipline be formally advised by the disciplinary hearing officer

of his right to file an appeal from an adverse disciplinary finding.

       Lastly, Ayuso alleges that he was subject to SRG Segregation at the behest of DHO

Congelos, who was not himself a member of the SRG review committee for initial phase

placements. But Ayuso does not dispute that Congelos was a disciplinary hearing officer, and the

Due Process Clause does not require that any particular person serve as a member of the SRG

review committee. In addition, the disciplinary report expressly charged Ayuso with a violation

of the Security Risk Group Affiliation, see Doc. #1 at 71, and according to the Administrative

Directive that Ayuso has attached to his complaint, “[a]n inmate shall also be designated a

Security Risk Group Member when the inmate is found guilty of the charge of Security Risk

Group Affiliation” under the prison’s code of penal discipline. Doc. #1 at 28 (quoting

Administrative Direction 6.14 (¶ 7(B)). Moreover, to the extent that Ayuso complains that

Congelos’ involvement in his designation to SRG Segregation was a violation of any internal

prison policies, the violation of internal prison policies does not per se establish a violation of a



                                                  10
prisoner’s constitutional right to due process. See Harris v. Taylor, 441 F. App’x. 774, 775 (2d

Cir. 2011) (non-compliance with state law or prison administrative directive does not by itself

establish a due process violation under § 1983).

       Deliberate indifference to safety and medical needs

       The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel

and unusual punishment. U.S. Const. Amend. VIII. The Supreme Court has long recognized that

prison officials violate the Eighth Amendment if they are deliberately indifferent to a substantial

risk of serious harm or to the serious medical needs of a sentenced prisoner. See Farmer v.

Brennan, 511 U.S. 825, 828 (1994); Estelle v. Gamble, 429 U.S. 97, 104 (1976).

       A deliberate indifference claim under the Eighth Amendment has two requirements. First,

the prisoner must allege that he was subject to an objectively serious risk of harm or serious

medical need, as distinct from what a reasonable person would understand to be a minor risk of

harm or minor medical need. Second, the prisoner must allege that a defendant prison official

acted not merely carelessly or negligently but with a subjectively reckless state of mind

reflecting actual awareness of a substantial risk that serious harm to the prisoner would result.

See, e.g., Spavone v. N.Y. State Dept. of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013); Hilton v.

Wright, 673 F.3d 120, 127 (2d Cir. 2012).

       Ayuso alleges that prison officials were deliberately indifferent to his safety and serious

medical needs during the time that he was at Northern Correctional Institution from September

26 to December 5, 2017. During that time he was allegedly denied an opportunity to engage in

physical exercise by reason of his confinement in a small cell and by reason of his being required

to wear painful handcuffs behind his back for the one hour per day from Monday to Friday when

he was permitted outside of his cell.



                                                 11
          In Gardner v. Murphy, 613 F. App’x 40 (2d Cir. 2015), the Second Circuit affirmed a

denial of summary judgment for prison officials arising from what appears to be the same

restrictive exercise and handcuffing policy at Northern Correctional Institution. See also Daniels

v. Murphy, 2014 WL 3547235 (D. Conn. 2014) (same). In light of this precedent, I conclude that

Ayuso has alleged sufficient facts for now to allow an Eighth Amendment claim to proceed.

          In terms of which of the named defendants is responsible for the allegedly

unconstitutional conditions imposed on Ayuso at Northern, I will allow Ayuso’s claim to

proceed against the two defendants who allegedly served as wardens at Northern Correctional

Institution while Ayuso was there: Faneuff and Rodriguez. Apart from these two defendants,

Ayuso does not otherwise allege non-conclusory facts to show that any other defendant was

personally involved or responsible for the specific policy about which he complains at Northern

Correctional Institution.

                                                CONCLUSION

          For the reasons set forth above, the Court allows Ayuso’s Eighth Amendment claim for

deliberate indifference to safety and serious medical needs to proceed against defendants Faneuff

and Rodriguez in their individual capacities only. All other claims and defendants are dismissed

pursuant to 28 U.S.C. § 1915A(b) for failure to allege facts that give rise to plausible grounds for

relief.

          The Court enters the following orders:

          (1)    The Clerk shall verify the current work addresses of defendants Faneuff and

Rodriguez, mail a waiver of service of process request packet to these two defendants at the

address provided within twenty-one (21) days of this Order, and report to the Court on the status

of those waiver requests on the thirty-fifth day after mailing. If either defendant fails to return the



                                                   12
waiver request, the Clerk shall make arrangements for in-person service by the U.S. Marshals

Service on the defendant in his or her individual capacity and the defendant shall be required to

pay the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (2)     The Clerk shall send plaintiff a copy of this Order.

       (3)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (4)      Defendants Faneuff and Rodriguez shall file his response to the complaint, either

an answer or motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If

they choose to file an answer, they shall admit or deny the allegations and respond to the

cognizable claim recited above. They also may include any and all additional defenses permitted

by the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed by January 14, 2020. Discovery requests need not be filed with the Court.

       (6)     All motions for summary judgment shall be filed by February 14, 2020.

       (7)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response is

filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)     If plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that plaintiff MUST notify the Court. Failure to do so can result in

the dismissal of the case. Plaintiff must give notice of a new address even if he is incarcerated.

Plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If plaintiff has

more than one pending case, he should indicate all of the case numbers in the notification of



                                                  13
change of address. Plaintiff should also notify the defendant or the attorney for the defendant of

his new address.

       (9)     Plaintiff shall utilize the Prisoner Efiling Program when filing documents with the

Court. Plaintiff is advised that the Program may be used only to file documents with the court.

As local court rules provide that discovery requests are not filed with the Court, discovery

requests must be served on defendant’s counsel by regular mail.

       It is so ordered.

       Dated at New Haven this 14th day of June 2019.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                14
